 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 1 of 15 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,             :      Case No. 2:19-cv-305
                                       :
                 Plaintiff,            :
                                       :
              v.                       :
                                       :
ONE HUNDRED THIRTY THOUSAND            :      VERIFIED COMPLAINT FOR
AND 00/100 DOLLARS ($130,000.00) IN    :      FORFEITURE IN REM
UNITED STATES CURRENCY,                :
                                       :
                 Defendant 1,          :
                                       :
and                                    :
                                       :
SIXTY THOUSAND AND 00/100              :
DOLLARS ($60,000.00) IN UNITED         :
STATES CURRENCY,                       :
                                       :
                 Defendant 2.          :
                     ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendants in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                 THE DEFENDANTS IN REM

       2.      Defendant 1 is One Hundred Thirty Thousand and 00/100 Dollars ($130,000.00) in
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 2 of 15 PAGEID #: 2



United States currency.   The Drug Enforcement Administration seized Defendant 1 on or about

September 11, 2018, from Fuad Sheikh Omer’s checked bag, following a consensual encounter

with him at the John Glenn Columbus International Airport.      Defendant 1 has been deposited into

the Seized Asset Deposit Fund, where it will remain during the pendency of this action.

       3.      Defendant 2 is Sixty Thousand and 00/100 Dollars ($60,000.00) in United States

currency.   The Drug Enforcement Administration seized Defendant 2 on or about September 11,

2018, from Bilal Adam Abdulkadir’s checked bag, following a consensual encounter with him at

the John Glenn Columbus International Airport.       Defendant 2 has been deposited into the Seized

Asset Deposit Fund, where it will remain during the pendency of this action.

                               JURISDICTION AND VENUE

       4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants under 21 U.S.C. § 881(a)(6).   This Court has subject matter jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under

28 U.S.C. § 1355(a).

       5.      This Court has in rem jurisdiction over the defendants under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

       6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendants were seized in the Southern District of Ohio.

                                 BASIS FOR FORFEITURE

       7.      The defendants are subject to forfeiture under 21 U.S.C. § 881(a)(6) because they

represent property furnished or intended to be furnished in exchange for a controlled substance,


                                                 2
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 3 of 15 PAGEID #: 3



represent proceeds traceable to such an exchange, or were used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                             FACTS

         8.    On September 11, 2018, the Columbus, Ohio Airport Drug Enforcement

Administration (“DEA”) Group at John Glenn Columbus International Airport (“CMH”) received

information regarding the suspicious travel of two passengers identified as Fuad Sheikh Omer

(“Omer”) and Bilal Adam Abdulkadir (“Abdulkadir”).

                      a.      Members of the Columbus, Ohio Airport DEA Group are trained

               and experienced and know that persons engaged in the commercial interstate

               distribution of controlled substances frequently use CMH and the aircraft that arrive

               and depart there to transport drug sales proceeds and funds to be used to purchase

               drugs in and out of Columbus.     Those proceeds and funds are usually in the form

               of United States currency.

                      b.      Members of the Columbus, Ohio Airport DEA Group are trained

               and experienced and know that persons engaged in the commercial interstate

               distribution of controlled substances frequently use couriers to transport controlled

               substances, drug sales proceeds, and funds to be used to purchase drugs in and out

               of Columbus.    CMH and the aircraft that arrive and depart there are relied upon as

               a means of sending and receiving such couriers.

                      c.      Members of the Columbus, Ohio Airport DEA Group are trained

               and experienced in investigating illegal drug and drug currency couriers, and they

               have learned to observe and detect the behavior, characteristics, and other travel


                                                 3
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 4 of 15 PAGEID #: 4



               indicators which help them to distinguish suspected illegal drug and drug currency

               couriers from the normal, non-criminal traveling public.

                      d.      Members of the Columbus, Ohio Airport DEA Group are trained

               and experienced and know that illegal drug and drug currency couriers often

               purchase airline tickets within 72 hours of travel to a known source area for illegal

               drugs like Los Angeles, California, or to a known destination area for illegal drugs

               like Columbus, Ohio. The members of the Columbus, Ohio Airport DEA Group

               also know that illegal drug and drug currency couriers often will purchase one-way

               tickets because the date of their return is not immediately known.

                      e.      DEA Special Agent Jonathan Hanley (“SA Hanley”), Task Force

               Officer Andrew D’Orazio (“TFO D’Orazio”), and DEA Task Force Officer Eric

               Doyle (“TFO Doyle”) are members of the Columbus, Ohio Airport DEA Group.

       9.      Omer and Abdulkadir each intended to depart Columbus, Ohio, on a one-way ticket

on American Airlines Flight #2102 to Los Angeles, California.     The flight was scheduled to leave

Columbus, Ohio, at approximately 4:37 p.m. on September 11, 2018.               Both tickets were

purchased the night before the flight and were booked through Alaskan Airlines, a partner airline.

Based on this information, investigators believed that Omer and Abdulkadir were traveling

together.

       10.     At approximately 4:10 p.m. on September 11, 2018, SA Hanley and TFO D’Orazio

arrived at the gate assigned to American Airlines Flight #2102 and located Omer and Abdulkadir.

Around the same time, TFO Doyle made contact with America Airlines, verified that Omer and

Abdulkadir each had checked a bag, and located the checked bags.

       11.     TFO D’Orazio observed that Omer and Abdulkadir were not sitting together or


                                                 4
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 5 of 15 PAGEID #: 5



directly interacting, but they appeared to be covertly watching each other, and their behavior

suggested that they were communicating via text or other messaging service on their cellular

telephones.

        12.     At approximately 4:30 p.m., SA Hanley and TFO D’Orazio observed Omer and

Abdulkadir proceed to the back of the boarding line.      Once Omer’s ticket was accepted, TFO

D’Orazio followed Omer into the jet bridge to speak to him.      TFO D’Orazio approached Omer

in a way as not to block his egress, identified himself as a law enforcement officer, displayed his

credentials, advised Omer that he was not in trouble and was free to leave, and asked if he would

speak to him. Omer stopped and agreed to speak with TFO D’Orazio.

        13.     When asked about his travel, Omer advised that he was in Columbus for a short

time to visit a friend.   TFO D’Orazio then asked Omer for consent to search his carry-on bag and

his checked bag.     Omer consented.    In Omer’s carry-on bag, TFO D’Orazio observed a bundle

of currency and asked Omer what the money was for.      Omer immediately asked for his bag back,

said he had changed his mind, and advised that he did not give consent for the officer to search his

bags.

        14.     After Omer withdrew his consent, TFO D’Orazio handed the carry-on bag back to

Omer.    TFO D’Orazio then advised Omer that his checked bag would be detained pending a

search warrant and asked Omer if he would like to accompany him to obtain a receipt for the

checked bag.     Omer became very upset but followed TFO D’Orazio out of the jet bridge.

        15.     While TFO D’Orazio was speaking with Omer in the jet bridge, SA Hanley stopped

Abdulkadir by the ticket counter. SA Hanley approached Abdulkadir in a way as not to block his

egress, identified himself as a law enforcement officer, displayed his credentials, advised

Abdulkadir that he was not in trouble and was free to leave, and asked if he would speak to him.


                                                 5
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 6 of 15 PAGEID #: 6



Abdulkadir stopped and agreed to speak with SA Hanley.

          16.      When asked the reason for his travel, Abdulkadir told SA Hanley that he had been

in Columbus for only about four hours to visit a friend and was now flying to Los Angeles,

California.       Abdulkadir could not provide any information about the friend.

          17.      SA Hanley then asked Abdulkadir if he had checked any bags with American

Airlines.       Abdulkadir hesitated and then confirmed that he had checked a bag.    When asked if

he had any contraband or large amounts of currency on his person or in his checked bag,

Abdulkadir advised that he had $60,000.00 in United States currency in his luggage.

          18.      TFO D’Orazio and Omer emerged from the jet bridge and approached the area

where SA Hanley and Abdulkadir were talking.               As they approached the area, Abdulkadir

overheard that Omer had withdrawn his consent to search his checked bag.           Abdulkadir looked

at Omer and then turned to SA Hanley and advised, “I don’t want to give consent either.”

          19.      After hearing this and observing their behavior, SA Hanley asked Abdulkadir and

Omer if they knew each other.        They denied knowing each other.

          20.      SA Hanley advised Abdulkadir and Omer that their checked bags were going to be

detained pending further investigation and that they were free to board their flight or come to the

DEA’s airport office to speak with officers further.        SA Hanley also advised that the officers

would request assistance from a narcotic detection K-9 to perform an open-air sniff of their

luggage.        Both Abdulkadir and Omer declined to accompany the officers to the DEA’s airport

office and refused to sign a receipt for their property.    Abdulkadir and Omer boarded their flight.

          21.      TFO Doyle secured the checked bags in the DEA’s airport office.          The bag

checked by Abdulkadir was a soft-sided black roller bag with a diamond pattern imprinted on the

fabric.     The bag checked by Omer was a soft-sided purple roller bag.


                                                    6
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 7 of 15 PAGEID #: 7



       22.     Once the bags were secured, the officers requested assistance from Columbus

Regional Airport Authority Police K-9 Officer Dale Beam (“Officer Beam”) and K-9 “TRex” to

conduct a narcotic detection K-9 sniff of assorted bags at the DEA’s office.

                         a.        Upon arriving at the DEA office, Officer Beam found that the

               officers had placed eight bags of assorted sizes and colors in a line on the office

               floor.    The officers included Omer’s purple roller bag in the lineup.      Officer

               Beam and K-9 TRex entered the room and conducted a sniff of the bags.

               According to Officer Beam, K-9 TRex showed a positive alert for the odor of

               narcotics on a large purple roller bag by squaring up to the bag, sniffing the bag

               more closely, placing his front paws on top of the bag, and then scratching the bag.

               Officer Beam advised the officers that K-9 TRex alerted to a large purple roller bag

               for the odor of narcotics and left the area.

                         b.        After Officer Beam and K-9 TRex left the room, the officers

               emerged and asked Officer Beam and K-9 TRex to conduct a second sniff.       Officer

               Beam and K-9 TRex reentered the room and found that the officers had placed eight

               bags of assorted sizes and colors in a half circle on the office floor.   This time,

               officers included Abdulkadir’s black roller bag with a diamond pattern in the

               lineup.        Officer Beam and K-9 TRex conducted a sniff of the bags.   According

               to Officer Beam, K-9 TRex showed a positive alert for the odor of narcotics on a

               midsize brown/black roller bag with a diamond pattern by squaring up to the bag,

               sniffing the bag more closely, placing his front paws on top of the bag, and then

               scratching the bag.       Officer Beam advised the officers that K-9 TRex alerted to

               the midsize brown/black roller bag that had a diamond pattern on it for the odor of


                                                    7
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 8 of 15 PAGEID #: 8



                  narcotics and left the area.

        23.       Following the positive narcotic K-9 alerts to Omer’s and Abdulkadir’s checked

bags, TFO Doyle obtained search warrants for the bags from Franklin County Municipal Court

Judge Eileen Y. Paley.

        24.       TFO Doyle, TFO D’Orazio, and SA Hanley began to search Omer’s and

Abdulkadir’s checked bags after obtaining the search warrants.        In Omer’s bag, officers found

clothing, towels, and minimal toiletries.        Upon further inspection, the officers discovered

numerous rubber-banded bundles of United States currency, hidden inside the pockets of multiple

pairs of pants.

        25.       While looking through the contents of Omer’s bag, the officers also noted that some

of the clothing in the bag appeared to be too small to fit Omer, who is known by the officers to be

approximately six feet, one inch tall.     A tag on a pair of jeans in his bag was marked size “4P.”

        26.       An official count of the United States currency hidden in Omer’s bag revealed that

the currency totaled $130,000.00 (Defendant 1), which is further detailed below.

                  DENOMINATION                                        QUANTITY

 $100                                                   318

 $50                                                    291

 $20                                                    4,159

 $10                                                    45

 $5                                                     4


        27.       The officers next searched Abdulkadir’s bag.     Officers found that it was packed

similarly to Omer’s bag and held clothing, towels, and minimal toiletries.             Upon further

inspection, the officers discovered numerous rubber-banded bundles of United States currency,
                                                    8
 Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 9 of 15 PAGEID #: 9



hidden inside the pockets of multiple pairs of pants and among the towels in the bag.

        28.    Officers found a folder, which contained additional rubber-banded bundles of

United States currency, under the lining of Abdulkadir’s bag.         The folder also contained a

“Certificate of Completion” from Alaskan Airlines, bearing Abdulkadir’s name.

        29.    Following the searches of Omer’s and Abdulkadir’s checked bags, the officers

placed a copy of the warrant and a receipt for the seized currency in each bag and took the bags to

American Airlines for return to Omer and Abdulkadir.

        30.    An official count of the United States currency hidden in Abdulkadir’s bag revealed

that the currency totaled $60,000.00 (Defendant 2), which is further detailed below.

              DENOMINATION                                          QUANTITY

 $100                                                  106

 $50                                                   56

 $20                                                   2,257

 $10                                                   108

 $5                                                    76


        31.    Based on their training and experience, the officers know that this type of deliberate

concealment of United States currency is indicative of bulk transportation of illegal drug proceeds.

Therefore, the officers requested assistance from Officer Beam and K-9 “TRex” to conduct a

narcotic detection K-9 sniff on packages that contained the seized currency.

        32.    The money seized from Omer’s bag was placed in a new United States Postal

Service Priority Mail package (“USPS package”) and sealed.        The narcotic detection K-9 sniff

consisted of two separate K-9 sniffs as follows.

                       a.     Ten USPS packages were placed in a circle in the DEA office.
                                                   9
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 10 of 15 PAGEID #: 10



               Five of the packages were empty, and five contained shredded, circulated currency.

               Officer Beam and K-9 TRex entered the office and conducted a sniff of the ten

               packages.    K-9 TRex did not show a change in behavior in the room or on the ten

               packages.    Officer Beam and K-9 TRex then left the area.

                       b.     The DEA officers replaced one of the packages with the USPS

               package that contained the money from Omer’s bag.       The location of the money

               was unknown to Officer Beam.      Officer Beam and K-9 TRex returned to the room

               and conducted a sniff of the packages.    K-9 TRex showed a positive alert for the

               odor of narcotics on one of the packages by squaring up to the package, placing his

               front paws on top of the package, and then scratching the package.       The DEA

               officers advised Officer Beam that it was the package containing the money seized

               from Omer’s bag.

       33.     Office Beam and K-9 TRex left the area and the money seized from Abdulkadir’s

bag was placed in a new United States Postal Service Priority Mail package (“USPS package”)

and sealed.   This second narcotic detection K-9 sniff also consisted of two separate K-9 sniffs as

follows.

                       a.     Ten USPS packages were placed in a circle in the DEA office.

               Five of the packages were empty, and five contained shredded, circulated currency.

               Officer Beam and K-9 TRex entered the office and conducted a sniff of the ten

               packages.    K-9 TRex did not show a change in behavior in the room or on the ten

               packages.    Officer Beam and K-9 TRex then left the area.

                       b.     The DEA officers replaced one of the packages with the USPS

               package that contained the money from Abdulkadir’s bag.        The location of the


                                                10
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 11 of 15 PAGEID #: 11



                money was unknown to Officer Beam.       Officer Beam and K-9 TRex returned to

                the room and conducted a sniff of the packages.   K-9 TRex showed a positive alert

                for the odor of narcotics on one of the packages by sniffing the package, pouncing

                on top of the package with his front paws, and then scratching the package.   The

                DEA officers advised Officer Beam that it was the package containing the money

                seized from Abdulkadir’s bag.

       34.      A review of records from Southwest Airlines revealed that on April 13, 2018, Omer

flew to Columbus, Ohio, from San Diego, California.     He flew back to San Diego, California, on

April 17, 2018.        Both of Omer’s flights were booked using an email address of

AhmedAbdirahim1@gmail.com and a phone number of (619) 632-1036.

       35.      Through additional investigation, SA Hanley discovered that the phone number

used on Omer’s flight reservations on Southwest Airlines was linked to another seizure at CMH.

On or about June 22, 2018, TFOs Doyle and D’Orazio approached Ahmed Abdirahim

(“Abdirahim”) at CMH after learning that he had booked a same-day, one-way flight from

Columbus, Ohio, to San Diego, California.    Abdirahim used the phone number of (619) 632-1036

when he booked the flight. During the encounter, the officers discovered and seized a total of

$83,980.00 in United States currency that Abdirahim had concealed inside two speakers in his

carry-on bag.

       36.      Members of the Columbus, Ohio Airport DEA Group also learned that members of

the San Diego Narcotic Task Force at the San Diego, California International Airport spoke to

Fuad Omer in June 2016.      Specifically, the San Diego Narcotic Task Force had received a tip

about the suspicious travel of an individual identified as Mohamed Omer.     While speaking with

Mohamed Omer in the area of the baggage carousel for his incoming flight, the officers noticed


                                                11
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 12 of 15 PAGEID #: 12



another male loitering in the same area.      After speaking with the man, they learned that he was

Fuad Omer, the brother of Mohamed Omer.            The officers observed that while Fuad Omer and

Mohamed Omer were not directly interacting, they appeared to be communicating with each other

via their cellular telephones.    The officers noted that Fuad Omer, like Mohamed Omer, was

generally uncooperative during their interaction and asked if he was under arrest, was being

detained, or was free to leave.    Although Fuad Omer initially denied that Mohamed Omer was

his brother, he eventually stated that he was at the airport to pick up his brother who he identified

as Mohamed Omer.        The officers noted that Fuad Omer and Mohamed Omer did not leave the

airport together and that they left the airport in different cars.

        37.     Following their interaction with Fuad Omer and Mohamed Omer, members of the

San Diego Narcotic Task Force learned that agents at the San Diego International Airport

previously had seized $9,000.00 from Mohamed Omer in 2014.           Based upon their investigation,

observations, and interactions, members of the San Diego Narcotic Task Force believed that Fuad

Omer and Mohamed Omer were involved in criminal activity.

        38.     Omer’s criminal history includes, among other things, a 2013 arrest in San Diego,

California, for selling or furnishing marijuana, possession of marijuana for sale, and conspiracy to

commit a crime.

        39.     On November 2, 2018, the DEA received a claim from Omer asserting an interest

in Defendant 1.    In his claim, Omer asserted that he is the lawful owner of the seized currency,

but he did not provide any documentation in support of his claim or any explanation for the source

of the $130,000.00.

        40.     The DEA also received a claim from Abdulkadir on November 2, 2018, asserting

an interest in Defendant 2.    In his claim, Abdulkadir asserted that “he is the owner of and has a


                                                   12
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 13 of 15 PAGEID #: 13



possessory interest in” the seized currency.     Abdulkadir did not provide any documentation in

support of his claim or any explanation for the source of the $60,000.00.

       41.     Based on the forgoing facts, the United States asserts that the defendants,

$130,000.00 in United States currency (Defendant 1) and $60,000.00 in United States currency

(Defendant 2), represent property furnished or intended to be furnished in exchange for a

controlled substance, represent proceeds traceable to such an exchange, or were used or intended

to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in

violation of 21 U.S.C. § 846.   Therefore, the property is subject to forfeiture to the United States

under 21 U.S.C. § 881(a)(6).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendants and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendants to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;

       (c)     the forfeiture of the defendants to the United States be confirmed, enforced, and

ordered by the Court;

       (d)     the Court thereafter order the United States to dispose of the defendants as provided

by law; and

       (e)     the Court award the United States all other relief to which it is entitled, including


                                                 13
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 14 of 15 PAGEID #: 14



the costs of this action.

                                           Respectfully submitted,

                                           BENJAMIN C. GLASSMAN
                                           United States Attorney

                                           s/Deborah D. Grimes
                                           DEBORAH D. GRIMES (0078698)
                                           Assistant United States Attorney
                                           Attorney for Plaintiff
                                           221 East Fourth Street, Suite 400
                                           Cincinnati, Ohio 45202
                                           (513) 684-3711 / Fax (513) 684-6385
                                           Deborah.Grimes@usdoj.gov




                                      14
Case: 2:19-cv-00305-MHW-CMV Doc #: 1 Filed: 01/31/19 Page: 15 of 15 PAGEID #: 15
Case: 2:19-cv-00305-MHW-CMV Doc #: 1-1 Filed: 01/31/19 Page: 1 of 1 PAGEID #: 16
